5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 09/17/21, with respect to the rejection(s) of claim(s) 19-39 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki (Pub No 20190037637).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 19-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki (Pub No 20190037637).

Regarding claim 19 and 26 and 33,
 	Suzuki teaches a method comprising: 
 	determining that a user equipment is a narrow band internet of things, NB-IoT, user equipment (interpreted as The NB terminal apparatus 1 and the NB base station apparatus 3A support the NB-IoT. The NB terminal apparatus 1 and the NB base station apparatus 3A communicate with each other using the NB-IoT, see para [0031])
	determining that a hybrid automatic repeat request round trip time, HARQ RTT, timer expires; and (interpreted as  In a case that, in the current subframe, a first UL HARQ RTT timer corresponding to the uplink HARQ process expires (S600) see Suzuki para [0105])
 	starting or restarting a discontinuous reception, DRX, inactivity timer, when it is determined that the user equipment is a NB-IoT user equipment and the HARQ RTT timer expires (interpreted as the terminal apparatus 1 starts the UL-drx-InactivityTimer for the uplink HARQ process corresponding to UL HARQ RTT timer (S601), see Suzuki para [0105]. Also see The NB terminal apparatus 1 and the NB base station apparatus 3A support the NB-IoT. The NB terminal apparatus 1 and the NB base station apparatus 3A communicate with each other using the NB-IoT, see para [0031]. Examiner notes that it is implicit that the communicating using NB-IoT would mean the terminal is known to be NB-IoT.)
	 
Regarding claim 20 and 27 and 34,
 	Suzuki teaches the method according to claim 19, further comprising determining that an uplink HARQ RTT timer; and starting or restarting the DRX inactivity timer (interpreted as  In a case that, in the current subframe, a first UL HARQ RTT timer corresponding to the uplink HARQ process expires (S600), the terminal apparatus 1 starts the UL-drx-InactivityTimer for the uplink HARQ process corresponding to UL HARQ RTT timer (S601), see Suzuki para [0105])

Regarding claim 21 and 28 and 25,
 	Suzuki teaches the method according to claim 19, further comprising: at the user equipment, receiving a control channel message; determining that the control channel message indicates a new transmission; and forbidding to start or restart the DRX inactivity timer. (interpreted as In a case that the downlink control information received via the NB-PDCCH indicates an uplink transmission (S700), the terminal apparatus 1 starts the first UL HARQ RTT timer for the corresponding uplink HARQ process, stops the UL-drx-inactivityTimer for the corresponding uplink HARQ process (S701), see Suzuki para [0117]).

Regarding claim 22 and 29 and 36,
 	Suzuki teaches the method according to claim 19, further comprising: at the user equipment, receiving a broadcast or a dedicated signaling indicating information of at least one of HARQ process and DRX configuration, and configuring the DRX inactivity timer based on the received signaling information (interpreted as The base station apparatus 3 may transmit, to the terminal apparatus 1, an RRC message including parameters/information indicating the values of the onDurationTimer, the drx-InactivityTimer, the drx-RetransmissionTimer, the longDRX-Cycle, and the drxStartOffset. The terminal apparatus 1 may set the values of the onDurationTimer, the drx-InactivityTimer, the drx-RetransmissionTimer, the longDRX-Cycle, and the drxStartOffset, based on the received RRC message. The longDRX-Cycle is also referred to as a DRX cycle, see Susuki para [0094])

Regarding claim 23 and 30 and 37,
 	Suzuki teaches the method according to claim 19, further comprising: at a network element, generating a control channel message to indicate a new transmission; transmitting the control channel message to the user equipment; and forbidding to start or restart the DRX inactivity timer (interpreted as In a case that the downlink control information received via the NB-PDCCH indicates an uplink transmission (S700), the terminal apparatus 1 starts the first UL HARQ RTT timer for the corresponding uplink HARQ process, stops the UL-drx-inactivityTimer for the corresponding uplink HARQ process (S701), see Suzuki para [0117]).

Regarding claim 24 and 31 and 28,
 	Suzuki teaches the method according to claim 19, further comprising: at a network element, configuring the DRX inactivity timer; and transmitting a broadcast or a dedicated signaling indicating information of at least one of HARQ process and DRX configuration, including configuration information of the DRX inactivity timer, to the user equipment (interpreted as The base station apparatus 3 may transmit, to the terminal apparatus 1, an RRC message including parameters/information indicating the values of the onDurationTimer, the drx-InactivityTimer, the drx-RetransmissionTimer, the longDRX-Cycle, and the drxStartOffset. The terminal apparatus 1 may set the values of the onDurationTimer, the drx-InactivityTimer, the drx-RetransmissionTimer, the longDRX-Cycle, and the drxStartOffset, based on the received RRC message. The longDRX-Cycle is also referred to as a DRX cycle, see Susuki para [0094])

Regarding claim 25 and 32 and 39,
 	Suzuki teaches the method according to claim 19, further comprising: using just one HARQ process for data communication between the user equipment and the network element (interpreted as A MAC layer of the terminal apparatus 1 (HARQ entity) and a MAC layer of the base apparatus 3 (HARQ entity) manage one HARQ process in the downlink. The MAC layer of the terminal apparatus 1 and the MAC layer of the base station apparatus 3 manage one HARQ process in the uplink. The HARQ process in the downlink is also referred to as a downlink HARQ process, see Suzuki para [0082]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461